




Management Performance Plan
Effective January 1, 2014


Objective
The objective of the Management Performance Plan is to provide annual incentive
payments to employees of FBL Financial Group, Inc. with a salary grade of 45 or
higher, in the form of an annual cash payment, for the achievement of a
predetermined set of corporate goals. The goals may apply to operations and
results of the entire enterprise or may apply to a segment of the business or
the operations. Payment of cash incentives pursuant to achievement of the goals
will be subject to FBL Financial Group, Inc. and the Farm Bureau Property &
Casualty Company meeting triggers as approved annually by the Management
Development and Compensation Committee. Triggers may relate to profitability,
stability, positive surplus and levels of capital, among other matters, and may
be applied across the Company or by defined groups within the company. In
addition, the Management Development and Compensation Committee retains negative
discretion annually to limit or eliminate payment of cash incentives to any or
all Tiers, Groups, segments, teams or individuals in its sole discretion.
Administration
The Management Performance Plan is approved by the Board of Directors through
the actions of the Management Development and Compensation Committee. FBL
management shall have the discretion to make decisions respecting the operations
of the plan that do not have a material impact on the total amount paid.
Corporate Goals
Each plan year, the Board of Directors through the Management Development and
Compensation Committee will authorize a set of corporate goals as the measure of
performance necessary to receive the cash incentive. The performance goals will
focus on key metrics for growth, efficiency and profitability. The goals and
weighting of goals may differ for various business segments, teams or
individuals within the overall Company, as deemed appropriate by the Management
Development and Compensation Committee.
There will be no less than three Goal Groups each year: Property & Casualty,
Life and Shared Services. The Property and Casualty and Life Goal Groups will
have 50% of their goals specific to their business unit and 50% will be based on
the overall corporate goals. The overall corporate goal shall be 100% of the
goals for the Shared Services Goal Group and members of FBL Management Team. All
eligible employees (salary grade 45 or higher) will be put into Goal Groups
based on the discretion of management. Once an employee is placed in a Goal
Group, the employee will remain in that Goal Group for the entire year, even if
they move to a different business unit during the year. The Goal Groups will be
determined as of March 1 each year.
Attainment of Goals
Each goal will be measured on an annual basis, with a separate determination of
the attainment level. The actual value assigned to each goal (which determines
the cash incentive eligible to employees) depends on the level of achievement of
each corporate goal.
Eligible employees will be divided into Tiers based upon salary grade as
determined annually and approved by the Management Development and Compensation
Committee. The Committee shall also approve a Threshold (the minimum level of
achievement at which a cash incentive is provided), a Target (the level of
achievement that is targeted for each goal) and a Cap (the level of achievement
at or above which the maximum cash incentive is provided).
With respect to individual employees or groups of employees, the Chief Executive
Officer is authorized to exercise discretion regarding administration of the
plan when needed as the result of employees moving from one Tier to another
(either up, or down) or reclassification of existing positions.




--------------------------------------------------------------------------------




Eligible Participants
Participation in the Management Performance Plan includes full-time, salary
grade 45 and above employees of FBL Financial Group, Inc. who are classified as
active employment status as of the last working day of the plan year. The
following rules shall be considered in the determination of eligibility of any
employee or class of employees.
1.
Part-time or high-time, salary grade 45 and above employees of FBL Financial
Group, Inc. are not eligible to participate in the Management Performance Plan.

2.
Agents, Agency Managers, temporary employees, independent contractors, per diem
adjusters, and leased employees are not eligible to participate in the
Management Performance Plan.

3.
For employees who transfer from full-time, grade 45+ to part-time or high-time
during the year, the cash incentive will be prorated based upon completed
service as an eligible employee during the plan year. For employees who transfer
from full-time, grade 45+ to temporary, all rights to a cash incentive will be
forfeited.

4.
Cash incentive payments for eligible newly hired employees or current employees
who become eligible for the Management Performance Plan during the plan year
will be prorated based upon completed service as an eligible employee during the
plan year.

5.
In the event an employee’s active employment terminates prior to the last
working day of the plan year by reason of retirement, reduction in complement,
transfer to Farm Bureau agent or Agency Manager status, company transfer to a
multi-line state Farm Bureau affiliate, military leave, permanent disability, or
death, the cash incentive payment will be prorated based upon completed service
as an eligible employee during the plan year, assuming all other criteria have
been met.

6.
Payment for deceased employee’s cash incentive pay will be made to the
beneficiary on record for group life insurance, if living; otherwise to
surviving spouse, if living; otherwise to employee’s estate.

7.
In the event an employee’s active employment terminates prior to the last
working day of the plan year for any other reason not included in bullet #5, all
rights to a cash incentive will be forfeited.

Participation in the Management Performance Plan does not guarantee employment,
nor does participation at any time guarantee ongoing participation. In addition,
the Management Development and Compensation Committee retains negative
discretion to limit or eliminate payment of cash incentives to any or all Tiers,
Groups, segments, teams or individuals in its sole discretion.
Base Salary
Cash incentive payments are made based on a percentage of the participant’s base
salary, based on the level of achievement of corporate goals as determined by
the Management Development and Compensation Committee. For this purpose, base
salary consists of the employee's regular monthly rate of pay, including any
retro pay adjustments, during the plan year. Cash payments for unused vacation
at termination are not included in base salary.
CEO Discretion
Subject to approval by the Management Development and Compensation Committee,
the CEO will have the flexibility to increase or decrease the payments to any
FBL Management Team member by an amount up to 25% of such individual’s attained
cash incentive for the measurement year. Cumulative changes to the individual
cash incentive payments cannot increase or decrease the total payout for the FBL
Management Team by more than 5%. The CEO shall certify that the payments as
proposed would not prevent deductibility of any such payments by the company
under IRS Code §162(m).
Payments of Cash Incentives
Subject to the negative discretion of the Management Development and
Compensation Committee to limit or eliminate payment of cash incentives,
payments will be made annually, on or before March 15, to each eligible
participant, subject to the attainment level of the goals, for the prior plan
year.
Cash incentive payments made under the Management Performance Plan are
considered compensation for purposes of calculating group life, accidental death
& dismemberment, and disability income benefits. In addition, this cash
incentive payment will be included in the calculation of retirement benefits.
Cash incentive payments will be made in a single, separate, lump sum payment and
are subject to federal and state taxes. Cash incentive payments may also be
subject to court-ordered child support, garnishments, wage assignments




--------------------------------------------------------------------------------




and tax levies. Cash incentive payments are not subject to voluntary payroll
deductions, including but not limited to 401(k) loan payments, United Way,
insurance premium and flex deductions. Cash incentive payments for active
employees are eligible for the 401(k) deduction and 401(k) match provision.
Employees Grade 50 and above may elect to defer cash incentive payments in
accordance with all terms and conditions of the FBL Financial Group, Inc.
Executive Salary and Bonus Deferred Compensation Plan and the FBL Financial
Group, Inc. Nonqualified Excess 401(k) Plan.
Continuation
This Management Performance Plan shall replace and supersede any existing
Management Performance Plans effective January 1, 2014, and shall continue in
force from year to year thereafter as set forth herein, until amended or
otherwise terminated by the Management Development and Compensation Committee of
FBL Financial Group, Inc.






